 226324 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Clifton Heights project is also referred to in the record asthe Upper Darby site.2All dates are in 1996 unless stated otherwise.International Brotherhood of Electrical Workers,Local Union No. 98 and Lucent Technologies,Inc. and Communications Workers of America,District 13, AFLŒCIO. Cases 4ŒCDŒ936 and 4ŒCDŒ939August 12, 1997DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe charges in this Section 10(k) proceeding werefiled on April 4, 1996, and April 19, 1996, by Lucent
Technologies, Inc., and by Communication Workers of
America District 13, AFLŒCIO, respectively. The
charges allege that the Respondent, International
Brotherhood of Electrical Workers Local Union No. 98
(Local 98) violated Section 8(b)(4)(D) of the National
Labor Relations Act by engaging in proscribed activity
with an object of forcing Lucent Technologies, Inc.
(the Employer) to assign certain work to employees
represented by Local 98 rather than to employees rep-
resented by Communication Workers of America Dis-
trict 13, AFLŒCIO (CWA). A hearing was held on Au-
gust 9, September 24, and November 22, 1996, before
Hearing Officer Juditra Burgess. The Employer, Local
98, and CWA have filed posthearing briefs.The National Labor Relations Board affirms thehearing officer™s rulings, and finds them free from
prejudicial error. On the entire record, the Board
makes the following findings.I. JURISDICTIONThe Employer, a New Jersey corporation, is engagedin the business of installing telecommunications equip-
ment. During the past year, it purchased and received
goods valued in excess of $50,000 directly from points
located outside the State of New Jersey and received
gross revenues in excess of $500,000. We find that the
Employer is engaged in commerce within the meaning
of Section 2(6) and (7) of the Act. The parties stipu-
lated, and we find, that Local 98 and CWA are labor
organizations within the meaning of Section 2(5) of
the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer has a contract with Home Depot, Inc.to install telecommunications wiring at Home Depot
stores throughout the United States, including stores in
Pennsylvania and the Delaware Valley. Pursuant to
that contract, the Employer assigned several of its own
employees, represented by CWA, to install tele-
communications wiring, known as category 3 and cat-egory 5 wiring, for a Home Depot store located inClifton Heights, Pennsylvania.1Category 3 wiring is aform of wiring that supports voice communications
and low speed data transmissions. Category 5 wiring
supports voice communications and higher speed data
transmissions. The wiring at the Clifton Heights
project covered voice communications throughout the
Home Depot store, including paging, point of sales,
cash register systems, and store speaker systems.Anthony J. Pacifico, the Employer™s then districtmanager, testified that prior to commencing the tele-
communications wiring work at the Clifton Heights
project, he telephoned Local 98 Business Manager
John Dougherty in late March 1996.2According toPacifico, he called Dougherty because he had been in-
formed by one of the Employer™s supervisors that
Local 98 had claimed similar work at another of the
Employer™s Home Depot jobsites in nearby Chelten-
ham, Pennsylvania. Pacifico was concerned that a
similar situation might occur at Clifton Heights.
Pacifico testified that he asked Business Manager
Dougherty about the situation at Clifton Heights andthat Dougherty responded that the wiring work at the
project should be performed by members of Local 98.
According to Pacifico, Dougherty stated that ‚‚if ...

his people do not get the work, he would have pickets
up there, and shut down the job.™™ Thereafter, on about
April 1, Pacifico had another conversation with
Dougherty to seek to resolve the matter. According to
Pacifico, Dougherty stated to him that ‚‚he thought the
work should be his, or represented by the electrician™s
union. And that if it was not that way, he would have
pickets up, and shut down the jobsite.™™Eddie Hamilton, a distribution technician employedby the Employer, testified that on April 4, he observed
8 to 20 Local 98 pickets at the Clifton Height™s Home
Depot jobsite. According to Hamilton, when he and
other employees of the Employer sought to enter the
jobsite, a person who identified himself as a represent-
ative of Local 98 stated that they would not be per-
mitted entry. Hamilton testified that on this occasion
he heard Local 98 Business Representative Jim Mink
tell an unidentified person that the wiring work was
Local 98™s work.Richard Reed, the Employer™s operations manager,testified that on April 4 he observed about 25 Local
98 pickets at the Clifton Heights jobsite. These pickets
blocked his entry to the jobsite. According to Reed, he
informed the pickets that he was there to perform the
wiring work but was told by the pickets that ‚‚they
were going to do it; they did not want us to do it.™™
Reed testified that the pickets, including Local 98
Business Representative Mink, told him that they were
physically going to stop him, and the Employer™s em-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00226Fmt 0610Sfmt 0610D:\NLRB\324.028APPS10PsN: APPS10
 227ELECTRICAL WORKERS IBEW LOCAL 98 (LUCENT TECHNOLOGIES)ployees who accompanied Reed, from entering the job-site.Following this encounter, Reed telephoned the Em-ployer™s labor relations office. District Manager
Pacifico instructed Reed to hire an IBEW contractor to
perform the wiring work at the Clifton Heights jobsite.
By letter dated April 4, Pacifico and Dougherty agreed
that all Local 98 pickets would be removed imme-
diately from the Clifton Heights Home Depot jobsite
and that the Employer would offer the wire work at
that site to a local contractor employing members of
Local 98. Shortly thereafter, the Employer contracted
out the wiring work to Denco Communications, who
employed members of Local 98. Pacifico testified that,
in the absence of the Local 98 picketing, the Employer
would have used its own employees represented by
CWA to perform the wiring work at the Clifton
Heights jobsite.B. Work in DisputeThe work in dispute is the installation of category3 and category 5 wiring for telecommunications equip-
ment at the Home Depot facility located in Clifton
Heights, Pennsylvania.C. Contentions of the PartiesThe Employer and CWA contend that there is rea-sonable cause to believe that Local 98 violated Section
8(b)(4)(D) of the Act. They further contend that the
work in dispute should be assigned to the Employer™s
present employees represented by CWA on the basis of
the Employer™s bargaining agreements with CWA cov-
ering these employees; company preference and past
practice; area practice; relative skills; and economy and
efficiency of operations.Local 98 contends that the work in dispute shouldbe assigned to employees represented by Local 98. It
contends that the factors of employer preference and
practice, economy and efficiency, and area practice
favor an award to employees represented by Local 98.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it must
be satisfied that there is reasonable cause to believe
that Section 8(b)(4)(D) has been violated and that the
parties have not agreed on a method for the voluntary
adjustment of the dispute.The Employer™s district manager, Pacifico, testifiedthat Local 98 Business Manager Dougherty stated to
him in late March that the wiring work at the Home
Depot project in Clifton Heights should be performed
by employees represented by Local 98. According to
Pacifico, Dougherty stated that, in the event these em-
ployees did not get the assignment of this work, ‚‚he
would have pickets up there, and shut down the job.™™Thereafter, when the Employer assigned the work toits own employees represented by CWA, Local 98
picketed the Clifton Heights jobsite and blocked entry
into the jobsite sought by the Employer and its CWA-
represented employees. The Employer™s operations
manager, Reed, was told by the Local 98 pickets that
‚‚they were going to do™™ the work and that the CWA-
represented employees would not do the work. As a
result of the picketing and the blocking of ingress into
the Clifton Heights jobsite, the Employer contracted
the work in dispute to a contractor who employed
members of Local 98.Based on the foregoing, we find reasonable cause tobelieve that Local 98 made claims for the work in dis-
pute at the Clifton Heights jobsite and, thereafter, en-
gaged in picketing in support of that claim by which
it sought to impede the Employer from assigning the
work to the Employer™s own CWA-represented em-
ployees. In these circumstances, we find reasonable
cause to believe that a violation of Section 8(b)(4)(D)
has occurred. The parties stipulated that there is no
voluntary method of adjustment of the work dispute
that would be binding on all the parties.Having found that there is reasonable cause to be-lieve that a violation of Section 8(b)(4)(D) has oc-
curred and that there exists no-agreed method for vol-
untary adjustment of the dispute within the meaning of
Section 10(k) of the Act, we conclude that the dispute
is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743 (J.A. Jones Construction), 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certifications and collective-bargainingagreementsThe Employer and CWA have an existing collec-tive-bargaining agreement covering the installation wir-
ing work in dispute. Local 98 does not have a collec-
tive-bargaining agreement with the Employer. Accord-
ingly, this factor favors an award of the disputed work
to employees represented by CWA.2. Company preference and past practicePacifico testified that the Employer™s preference isthat the work in dispute be performed by its own em-
ployees represented by CWA. Pacifico testified that, inVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00227Fmt 0610Sfmt 0610D:\NLRB\324.028APPS10PsN: APPS10
 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the absence of Local 98™s picketing at the CliftonHeights project, the work in dispute would have been
performed by its own CWA-represented employees
rather than by the Local 98-represented employees of
contractor Denco.With respect to the Employer™s past practice, Oper-ations Manager Reed testified that the Employer™s
CWA-represented employees have performed the cat-
egory 3 and category 5 wiring installation work for the
Employer at numerous Home Depot stores in the tri-
state area of Pennsylvania, Delaware, and New Jersey.
CWA-represented employees have performed wire in-
stallation work for the Employer, and its predecessor
AT&T and Bell Company entities, for many years in
the geographic area.Local 98 Business Manager Dougherty testified thatit was his understanding (through information received
from contractors and other Local 98 business man-
agers) that Local 98-represented employees had per-
formed such work at the Employer™s Home Depot
projects in south Philadelphia and Willow Grove.
Dougherty admitted, however, that he had no direct
personal knowledge as to the work performed. In addi-
tion to contracting out the category 3 and category 5
wiring installation work at the Clifton Heights jobsite,
the Employer on one previous occasion contracted out
the wire installation work to a contractor employing
Local 98-represented employees at a Home Depot
project in Cheltenham, following picketing by Local
98 at that jobsite.The record shows that the Employer™s preference isto assign the work in dispute to its own employees
represented by CWA. The evidence of employer past
practice also tends to show that the Employer has used
CWA-represented employees at other sites, in the ab-
sence of picketing by Local 98. Accordingly, we find
that this factor favors an award of the work in dispute
to employees represented by CWA.3. Area and industry practiceBoth CWA and Local 98 furnished evidence of hav-ing performed wire installation work at numerous
projects in the local geographic area. CWA contends
that because the Employer and its predecessor
AT&T/Bell entities have long been the uncontested
leaders in the telecommunications industry, the Em-
ployer™s practice constitutes the area and industry prac-
tice. On the other hand, Local 98 furnished evidence
of having performed wire installation work for numer-
ous contractors in the Philadelphia area. In these cir-
cumstances, we find that this factor is inconclusive and
does not favor an award either to CWA or Local 98.4. Relative skillsOperations Manager Reed testified that the Employ-er™s CWA-represented employees are fully versed inall categories of wiring and installation practices andare experts in the telecommunications installation field.
Reed testified that the Employer maintains a training
program that teaches its CWA-represented employees
basic skills and also provides continuous education
throughout their years of service. More particularly,
the Employer provides every CWA-represented techni-
cian a minimum of 40 hours of classroom technical
training, on an annual basis, with regard to installation,
maintenance, and testing of all types of category 3 and
category 5 wiring performed by the Employer. The
Employer also provides category 5 certification and
registration to its CWA-represented employees.Local 98 Business Representative Dougherty testi-fied that Local 98 offers a full-time college-accredited
apprenticeship program, and a journeyman education
program in which 85 percent of the offered classes are
directly related to the telecommunications field.
Dougherty testified that Local 98™s journeyman pro-
gram was recently honored as the best IBEW journey-
man program on the East Coast. Dougherty further tes-
tified that the telecommunications field is a changing
one, so much so that many courses ‚‚are specifically
being designed to handle a specific contractor or ven-
dor or owner™s program.™™ Further, as noted, employees
represented by Local 98 have performed wiring instal-
lation work for numerous contractors in the geographi-
cal area.The record shows that the Employer™s employeesrepresented by CWA receive detailed training on an
annual basis with respect to the specific work in dis-
pute. Further, according to Operating Manager Reed,
these employees are fully versed in all categories of
wiring and installation practices of the Employer.The record also shows that Local 98 maintains high-ly respected apprenticeship and electrical journeymen
programs. However, as Local 98 Business Manager
Dougherty acknowledged, many of Local 98™s own
courses are specifically designed to handle a specific
contractor™s work. Dougherty also acknowledged that
the nature of the telecommunications field often calls
for training designed to handle a specific company pro-
gram. It is evident, therefore, that the training and
work experience furnished by the Employer to its own
CWA-represented employees is more specifically de-
signed for the Employer™s own category 3 and cat-
egory 5 jobs. Accordingly, as their skills and training
are adapted toward the Employer™s wiring operations
to a degree greater than those of employees rep-
resented by Local 98, we find that this category favors
an award of the work in dispute to the Employer™s
own employees represented by CWA.5. Economy and efficiency of operationsOperations Manager Reed testified that the Employ-er™s CWA-represented employees work out of a centralVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00228Fmt 0610Sfmt 0610D:\NLRB\324.028APPS10PsN: APPS10
 229ELECTRICAL WORKERS IBEW LOCAL 98 (LUCENT TECHNOLOGIES)3The Employer also has employees who perform category 3 andcategory 5 wiring work who do not work out of the Broomall office.4We find no merit to Local 98™s contention that entry of a broadaward would deprive Local 98 of due process. The record shows that
Local 98 was put on notice of the Charging Parties™ request for a
broad award at the outset of the hearing. Further, we note that the
hearing officer granted Local 98™s request for a postponement of the
hearing to prepare its case, in response to the positions of the Charg-
ing Parties, and that Local 98 had ample time to prepare by the time
the hearing reconvened 2 months later.office in Broomall, Pennsylvania.3Reed testified that,for purposes of efficiency, he attempts to keep particu-
lar work crews intact for the various Home Depot wir-
ing installation projects because all these stores basi-
cally follow the same uniform wiring guidelines. Fur-
ther, as noted, the Employer furnishes detailed training
to its own CWA-represented employees and, therefore,
these employees are already well versed in the Em-
ployer™s requirements for category 3 and category 5
wiring. There is no evidence that assignment of the
work to employees represented by Local 98 would be
as economical and efficient. Accordingly, this factor
favors an award of the work to employees represented
by CWA.ConclusionAfter considering all the relevant factors, we con-clude that employees represented by CWA are entitled
to perform the work in dispute. We reach this conclu-
sion relying on the factors of collective-bargaining
agreements, company preference and past practice, rel-
ative skills, and economy and efficiency of operations.
In making this determination, we are awarding the
work to employees represented by CWA, not to that
union or its members.Scope of the AwardThe Employer and CWA seek a broad award appli-cable to all category 3 and category 5 wire installation
work performed by the Employer within all geographi-
cal areas in which the jurisdiction of CWA and Local
98 coincide.When a union demonstrates a proclivity to engage inunlawful conduct and there is an indication that the
dispute regarding an employer™s work is likely to
recur, the Board will issue an award broad enough to
encompass the geographical area in which an employer
does business and in which the jurisdictions of the
competing unions coincide. Plumbers Local 155(Allied/Hussman), 222 NLRB 796 (1970).In Electrical Workers IBEW Local 98 (Lucent Tech-nologies), 324 NLRB 230 (1997), the Board found, ina parallel Section 10(k) proceeding, that reasonable
cause exists to believe that Local 98 violated Section
8(b)(4)(D) with regard to a dispute between Local 98
and CWA concerning the Employer™s installation of
telephone switching systems. In that proceeding, like
the present case, Local 98 claimed the work in disputeand then engaged in picketing to prevent the Employ-er™s CWA-represented employees from performing the
work in dispute. Although the work in dispute in both
cases is not identical, these parallel cases demonstrate
a proclivity on the part of Local 98 to engage in un-
lawful conduct in order to obtain work in dispute per-
formed by the Employer. These cases also demonstrate
that there is a continuous controversy between Local
98 and CWA regarding the Employer™s installation of
various forms of telecommunications equipment. In
these circumstances, which show a likelihood of recur-
ring disputes and a proclivity to engage in unlawful
conduct, we find it appropriate that our determination
shall cover assignment of the work in dispute in the
geographical area in which the Employer does business
and in which the geographical jurisdictions of Local 98
and CWA coincide.4DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Lucent Technologies, Inc., rep-resented by the Communications Workers of America,
District 13, AFLŒCIO, are entitled to perform the work
of installing category 3 and category 5 wiring for tele-
communications equipment installed by Lucent Tech-
nologies, Inc., wherever the geographical jurisdictions
of International Brotherhood of Electrical Workers,
Local Union. No. 98 and Communications Workers of
America, District 13, AFLŒCIO, coincide.2. International Brotherhood of Electrical Workers,Local Union No. 98 is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force or re-
quire Lucent Technologies, Inc. to assign the disputed
work to employees represented by it.3. Within 10 days from this date, InternationalBrotherhood of Electrical Workers, Local Union No.
98 shall notify the Regional Director for Region 4 in
writing whether it will refrain from forcing Lucent
Technologies, Inc., by means proscribed by Section
8(b)(4)(D), to assign the disputed work in a manner in-
consistent with this determination.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00229Fmt 0610Sfmt 0610D:\NLRB\324.028APPS10PsN: APPS10
